In an action, inter alia, to enjoin defendant from violating a covenant not to compete, the plaintiffs appeal from an order of the Supreme Court, Suffolk County, entered December 3, 1979, which denied their motion for a preliminary injunction. Order affirmed, with $50 costs and disbursements. We agree with Special Term that the record reveals serious doubts as to whether the defendant’s expulsion as a director of the corporation, the involuntary transfer of his stock and the termination of his employment with the corporation, were proper and lawful (see Business Corporation Law, §§ 702, 708). Consequently, it is entirely possible that plaintiffs are *842suffering no legal injury whatsoever, since all the income derived by the defendant subsequent to the July 23, 1979 "expulsion meeting” may actually be corporate income. In any event, we agree with Special Term that plaintiffs have a more than adequate remedy at law if successful at trial, through an award of monetary damages. Hopkins, J. P., Mangano, Gibbons and Rabin, JJ., concur.